Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 12/28/2020.
Claims 1-18 are currently pending.
Claims 1-3, 7-9, 13-15 are rejected.
Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shyam Kapadia et al (US 20160134520 A1) in view of Vijay Mulamalla et al (US 20100329252 A1).
For Claim 1, Kapadia discloses a method fabric  (Kapadia teaches, in ¶ 0008, lines 1-3, a method generally comprises importing a route target for remote virtual routing and forwarding instance)  comprising: 
identifying, by a virtual network controller, a source logical router and a destination logical router implemented on one or more physical devices of a switch fabric  (Kapadia teaches, in ¶ 0016, lines 5-8, that FIG. 1, a fabric comprises a plurality of leaf nodes 12 (LN1, LN2, LN3, and LN4). The leaf nodes 12 may connect to one or more hosts 14 (e.g., servers hosting virtual machines (VMs))), wherein the source logical router maintains routing information specifying routes for a first virtual network and the destination logical router maintains routing information specifying routes for a second virtual network (Kapadia teaches, in ¶ 0017, lines 1-6, that  the fabric comprises an overlay based fabric architecture with multiple tenants. A tenant may be allocated one or more VLANs (Virtual Local Area Networks) on a leaf node 12 to which virtual tenant may also be associated with a VRF on the leaf node 12); 
forming, by the virtual network controller, a logical router interconnect between the source logical router and the destination logical router (Kapadia teaches, in FIGURE 3, at step 30 that a leaf node LN2 imports a route target for a remote virtual routing and forwarding instance (e.g., VRF configured on leaf node LN3). Kapadia also teaches, in FIGURE 3, at step 36 that the leaf node performs a destination lookup. For example, the leaf node 12 may perform an L3 lookup for the destination in the local VRF [i.e., source VRF] that has routes for the remote VRF [i.e., destination VRF] inserted therein); 
forming, by the virtual network controller, leaking of one or more of the routes through the logical router interconnect from the source logical router of the first virtual network to the destination logical router of the second virtual network (Kapadia teaches, in ¶ 0044, lines 1-4, that a  VRF route leaking configuration profile (config-profile) may be created within a network manager (e.g., DCNM (Data Center Network Manager)) and appropriately populated with the correct parameters); and
 pushing, by the virtual network controller, the policy to the one or more physical devices of the switch fabric for application to communications through the logical router interconnect  (Kapadia teaches, in ¶ 0031, lines 7-10, that the leaf node LN2 processes routes received for the route target and installs routes for the remote VRF at the local VRF at the leaf node to enable inter-VRF communication via the leaf node).
Kapadia further teaches, in ¶ 0022, lines 1-3, that each of the hosts may have instantiated thereon one or more virtual switches for hosting one or more virtual machines.

However, Mulamalla, in analogous art, teaches a policy defining one or more rules for controlling leaking of one or more of the routes (Mulamalla teaches, in ¶ 0037, lines 3-6, Configuring multicast route leaking policies on these VRFs enables the VRFs to communicate with the VRF in the VPN that is handling the IP multicast so that the VRF may be added to the IP multicast distribution tree).  
Mulamalla also teaches, in ¶ 0026, lines 7-9, that route leaking has been enabled between the VRFs within the Provider Edge (PE) network elements so that VRFs from one VPN can join IP multicast implemented in another VPN, as long as the other VPN has a VRF instantiated on the same VPN router.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Kapadia with the route-leaking policies taught by Mulamalla. The motivation is so that VRFs from different VPNs are able to leak routes between each other, so that IP multicast trees may be built to include VRFs from multiple VPNs [Mulamalla: ¶ 0026, lines 2-4]). 
For Claim 2, Kapadia discloses all of the claimed subject matter with the exception that the policy for controlling the leaking of routes through the logical router interconnect represents a nested combination of intra-LR communication policies implemented by the source logical router and the destination logical router.
However, Mulamalla, in analogous art, teaches that the policy for controlling the leaking of routes through the logical router interconnect represents a nested combination of intra-LR communication policies implemented by the source logical router and the destination logical route leaking has been enabled between the VRFs within the Provider Edge (PE) network elements so that VRFs from one VPN can join IP multicast implemented in another VPN, as long as the other VPN has a VRF instantiated on the same VPN router).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Kapadia with the route-leaking policies taught by Mulamalla. The motivation is so that VRFs from different VPNs are able to leak routes between each other, so that IP multicast trees may be built to include VRFs from multiple VPNs [Mulamalla: ¶ 0026, lines 2-4]). 
For Claim 7, Kapadia discloses a network controller comprising: a memory; and process circuitry  (Kapadia teaches, in ¶ 0009, lines 1-3, an apparatus generally comprises a processor for importing a route target for a remote Virtual Routing and Forwarding instance (VRF) at a leaf node in an overlay network) configured to: 
identify a source logical router and a destination logical router implemented on one or more physical devices of a switch fabric (Kapadia teaches, in ¶ 0016, lines 5-8, that FIG. 1, a fabric comprises a plurality of leaf nodes 12 (LN1, LN2, LN3, and LN4). The leaf nodes 12 may connect to one or more hosts 14 (e.g., servers hosting virtual machines (VMs))), wherein the source logical router maintains routing information specifying routes for a first virtual network and the destination logical router maintains routing information specifying routes for a second virtual network (Kapadia teaches, in ¶ 0017, lines 1-6, that  the fabric comprises an overlay based fabric architecture with multiple tenants. A tenant may be allocated one or more VLANs (Virtual Local Area Networks) on a leaf node 12 to which virtual machines of the VLAN are connected. A tenant may also be associated with a VRF on the leaf node 12); 
step 30 that a leaf node LN2 imports a route target for a remote virtual routing and forwarding instance (e.g., VRF configured on leaf node LN3). Kapadia also teaches, in FIGURE 3, at step 36 that the leaf node performs a destination lookup. For example, the leaf node 12 may perform an L3 lookup for the destination in the local VRF [i.e., source VRF] that has routes for the remote VRF [i.e., destination VRF] inserted therein);
 form leaking of one or more of the routes through the logical router interconnect from the source logical router of the first virtual network to the destination logical router of the second virtual network (Kapadia teaches, in ¶ 0044, lines 1-4, that a  VRF route leaking configuration profile (config-profile) may be created within a network manager (e.g., DCNM (Data Center Network Manager)) and appropriately populated with the correct parameters); and 
push the policy to the one or more physical devices of the switch fabric for application to communications through the logical router interconnect (Kapadia teaches, in ¶ 0031, lines 7-10, that the leaf node LN2 processes routes received for the route target and installs routes for the remote VRF at the local VRF at the leaf node to enable inter-VRF communication via the leaf node).
Kapadia further teaches, in ¶ 0022, lines 1-3, that each of the hosts may have instantiated thereon one or more virtual switches for hosting one or more virtual machines.
Kapadia fails to expressly disclose a policy defining one or more rules for controlling leaking of one or more of the routes.
However, Mulamalla, in analogous art, teaches a policy defining one or more rules for controlling leaking of one or more of the routes (Mulamalla teaches, in ¶ 0037, lines 3-6, Configuring multicast route leaking policies on these VRFs enables the VRFs to communicate with the VRF in the VPN that is handling the IP multicast so that the VRF may be added to the IP multicast distribution tree).  
Mulamalla also teaches, in ¶ 0026, lines 7-9, that route leaking has been enabled between the VRFs within the Provider Edge (PE) network elements so that VRFs from one VPN can join IP multicast implemented in another VPN, as long as the other VPN has a VRF instantiated on the same VPN router.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Kapadia with the route-leaking policies taught by Mulamalla. The motivation is so that VRFs from different VPNs are able to leak routes between each other, so that IP multicast trees may be built to include VRFs from multiple VPNs [Mulamalla: ¶ 0026, lines 2-4]). 
For Claim 8, please refer to the rejection of Claim 2, above.
For Claims 13-14, please refer to the rejection of Claim 1-2, above.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shyam Kapadia et al (US 20160134520 A1) in view of Vijay Mulamalla et al (US 20100329252 A1) as applied to claims 1, 7 or 13  above, and further in view of SAKAKI Hiroshi (CN 101107614 A, published 2008-01-16).
For Claims 3, 9, 15, Kapadia and Mulamalla disclose all of the claimed subject matter with the exception of receiving, by the virtual network controller, one or more routing policy attributes via a graphical user interface (GUI).
nd para, that display mechanism to realize by the file list display. attribute use information leakage route information input mechanism, by the attribute using the access route to be analyzed input mechanism. an information leakage route information, the access route to be analyzed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Kapadia and Mulamalla with the display mechanism taught in Hiroshi. The motivation is to allow a user/administrator to visualize and interact with the route-leaking information. 


Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schroeder (US 9787559 B1) pertains to a method, whereby a probe module learns the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419